DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
REASONS FOR ALLOWANCE
Claims 33-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Salkintzis (U.S. PGPub 2019/0274178) teaches the mobile core network includes multiple user plane functions and session management functions (See [0045]). After receiving the request to establish a data connection, the SMF initiates the multi-access data connection by triggering the establishment of a data path (e.g., a child PDU session) over the non-3GPP access network and triggering the establishment of another data path (e.g., another child PDU session) over the 3GPP access network (See [0047]).
The prior art of Albasheir etal. (U.S. PGPub 2019/0075431) teaches the session management function (SMF) 108 can transmit a UPF query 302 to the network resource function (NRF) 106. In some instances, the UPF query 302 can be transmitted at least partially in response to the SMF 108 receiving a request for a UPF to establish a communication involving a UE (See [0046]). The process can include receiving a request for a network function, such as a user plane, the request associated with a user equipment. For example, the operation 504 can include receiving a request from a session management function (SMF) or an access and mobility management function See [0058]).
Claims 33-41 appear to be novel and inventive because prior art fails to show or teach receiving a request for an establishment of a PDU session from a second UE; if the first UE and the second UE belong to a UE group, selecting one or more UPF from the multiple UPFs to handle traffic associated with the PDU session of the second UE; sending a configuration to the one or more UPF, wherein the configuration includes a packet detection rule and a packet forwarding action rule for the one or more UPF to handle both the traffic associated with the existing PDU session of the first UE and the traffic associated with the PDU session of the second UE; and receiving, from the one or more UPF, a response to the configuration, in combination with the other limitation of the independent claim.
Claims 42-50 appear to be novel and inventive for reasons similar to claim 33 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/26/2022